SOMMERVILLE, J.
[1] The record contains no bill of exceptions or assignment of errors on the face of the record.
[2] There is a motion for a new trial found in the record, which is unsworn to, and which was overruled; and the minutes recite that:
“Counsel for defendant excepts and reserves a bill.”
But no bill of exceptions was filed.
“A notation by the clerk of court in a criminal case that the defendant excepted and reserved a bill cannot be considered a ‘bill of exceptions.’ ” State v. Latino, 138 La. 14, 69 South. 857; State v. Miller, 138 La. 373, 70 South. 330, and authorities therein cited.
Judgment affirmed.